ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Indiana Supreme Court Disciplinary Commission and files with the Court a "Verified Motion for Suspension Pending Prosecution". And comes now the Hearing Officer appointed in this cause, and after a hearing thereon, submits, pursuant to Admission and Discipline Rule 28, Section 14(g), his Findings of Fact together with his written recommendation that the Respondent be suspended pending final determination.
And this Court, being duly advised, now finds pursuant to Admission and Discipline Rule 28, Section 15(b) that the recommendation of the Hearing Officer should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court *867that the Respondent, David O. Carmany, is hereby suspended from the practice of law in this State pending final determination by this Court in the present cause.
The Clerk of this Court is directed to forward notice of this Order pursuant to Admission and Discipline Rule 23, Section 8(d).
All Justices concur.